DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 09/27/2018. It is noted, however, that applicant has not filed a certified copy of the India 201841036423 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 and 05/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20180005070 A1; Lin); in view of Feng et al (US 20180232601 A1; Feng)

Regarding claims 1 and 12 Lin  discloses A method for updating a deep learning network over time, (Paragraph 9: “increasing robustness of generating features representing content of images based on a multiple dataset and task training.”)  comprising the steps of:
[Claim 12: a deep learning network initially trained using a first training dataset (Paragraph 44: “Training dataset A contains known images of people for gender classification.”)  to perform a first set of tasks; (Fig.2 and Paragraph 46: “The convolutional neural network 212 is trained based on multiple training datasets 214 and respective training tasks. Accordingly, parameters of the convolutional neural network 212 are updated.”, and Paragraph 41: “As illustrated in FIG. 1, the feature generator and image processor 112 is trained using multiple image training datasets 114. Each training dataset includes training data labeled for a particular training task.”)
a learning unit in communication with the deep learning network, (Paragraph 89: “The computer system 1000 is an example of any of the computer systems described in connection with FIGS. 1-8. In an example, the computer system 1000 implements the image service 110 of FIG. 1.) the learning unit comprising: 
one or more memory components storing data and computer logic; (Paragraph 90: “The memory 1004 and the storage device 1006 also include computer readable signal media. A computer readable signal medium includes a propagated data signal with computer readable program code embodied therein.”)
 one or more processors configured to execute computer logic stored on the one or more memory components so as to cause acts to be performed (Paragraph 91: “ the memory 1004 includes an operating system, programs, and applications. The processor 1002 is configured to execute the stored instructions and includes, for example, a logical processing unit, a microprocessor, a digital signal processor, and other processors.”) comprising. ]

 receiving a first set of parameters from a deep learning network, (Fig.2 and Paragraph 46: “The convolutional neural network 212 is trained based on multiple training datasets 214 and respective training tasks. Accordingly, parameters of the convolutional neural network 212 are updated.”)
wherein the deep learning network is trained using a first training dataset (Paragraph 44: “Training dataset A contains known images of people for gender classification.”) to perform a first set of tasks, (Fig.2 and Paragraph 46: “The convolutional neural network 212 is trained based on multiple training datasets 214 and respective training tasks. Accordingly, parameters of the convolutional neural network 212 are updated.”, and Paragraph 41: “As illustrated in FIG. 1, the feature generator and image processor 112 is trained using multiple image training datasets 114. Each training dataset includes training data labeled for a particular training task.”)
wherein the first set of parameters specify one or both of a first feature extractor and a first classifier used to perform the first set of tasks; (Fig.2 and Paragraph 47: “In an example, the image processor 220 maintains a feature space 222. The feature space 222 maps image features to known images, where these known images may have already been processed (e.g., classified, tagged, and/or indexed). For the new image 216, the image processor 220 searches the feature space for a match between the images features 218 and the mapped features..”)
 receiving a first feature set corresponding to the first training dataset; (Fig.2 and Paragraph 46: “The feature layer outputs image features usable to the image processor 220. Hence, image data of a new image 216 are input to the convolutional neural network 212. Image features 218 of the image 216 are output from the feature layer.”) and 
modifying the deep learning network to use the second set of parameters so that the deep learning network is trained to perform tasks from the first set of tasks and the second set of tasks (Fig.9, update parameter of convolution neural network 906 and additional data set 908 ; Paragraph 88: “At operation 908, the computer system determines whether additional training datasets exist or not. If so, operation 910 is followed, where the computer system selects the next training dataset “j+1.” The computer system then accesses the next training dataset “j+1,” thereby iteratively performing operations 902-908. Continuing with the previous example, the computer system has already trained the convolutional network using first training dataset. Accordingly, the computer system selects the second training dataset and continues the training.”) without degradation. (Back ground-Paragraph 8: “using the convolutional neural network with features for other classifications (e.g., for age-based classification) may provide less accurate results. The quality of service can similarly degrade for the other classifications.”, the reference used to solve the problem of degrade of classifications across multiple task ,)
However, Lin does not discloses receiving an input comprising a second set of tasks and a second training dataset;
 generating a second set of parameters specifying one or both of a second feature extractor and a second classifier for use by the deep learning network, wherein the second set of parameters are generated using the first set of parameters, the input, and the first feature set; 

Feng discloses receiving an input comprising a second set of tasks (Paragraph 45: “determines the new ratio 111 of positive images with positive labels in the new training dataset 108.”) and a second training dataset; (Fig.1B- “new set of labeled training images 108” and Paragraph 38: “in tasks of defect detection, it is required to have a large number of images with human experts (annotators or operators) labeling each image as containing a certain type of defect or not.”)
generating a second set of parameters specifying one or both of a second feature extractor and a second classifier for use by the deep learning network, (Fig.1A-B and Paragraph 43: “In addition, the active learning system 10 also samples other new unlabeled data D2 based on some other measure 15 over the whole training dataset 14 in the process 13, which is used to train a classifier that produces the measure for each data instance.” and Paragraph 45: “the trainer 102 then retrains the network 301 in step S5 by fitting the new training dataset (new set of labeled training images) 108, determines the new ratio 111 of positive images with positive labels in the new training dataset 108, and obtains updated neural network parameters 401 in step S6.”)
wherein the second set of parameters (The updated neural network parameters 401) are generated using the first set of parameters, (a trained NN 301 with the updated network parameters) the input, (a new training dataset 108) and the first feature set; (annotated images 107) (Paragraph 45: “These annotated images 107 are then added to the initial labeled training dataset 101 in step S4 to form a new training dataset 108. The trainer 102 then retrains the network 301 in step S5 by fitting the new training dataset (new set of labeled training images) 108, determines the new ratio 111 of positive images with positive labels in the new training dataset 108, and obtains updated neural network parameters 401 in step S6. This procedure is iterative. The updated neural network parameters 401 are used to rank the importance of the rest of the unlabeled images 103,”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date to incorporate “a system and a method for image processing suitable for active learning of images” of Feng  into “generating features from images based on robust feature-learning that spans multiple training datasets and multiple tasks” of Lin in order to maximize such a pipeline's efficiency and performance and useful in reducing the amount of annotated data required for accurate object detection and is also less time consuming.

Regarding claims 2 and 17, Lin, as modified by Feng, discloses the claim invention , Feng further discloses the deep learning network comprises a memory augmented neural network.( Paragraph 74: “During training, x is randomly cropped from a 520×520 patch as a means of data augmentation to enhance the network's invariance to in-plane translation.” And Paragraph 72: “The labeling interface 106 is configured to load and show unlabeled images stored the labeling storage in the memory according to the operations by the operator. The images labeled by the labeling interface 106 are stored into a new training image storage area in the memory in step S3 as newly labeled training images 107.”)

Regarding claim 3, Lin, as modified by Feng, discloses the claim invention, Lin further discloses the first feature set is stored in a memory of the memory augmented neural network. (Paragraph 46: “image data of a new image 216 are input to the convolutional neural network 212.” And Paragraph 91: “Further, the memory 1004 includes an operating system, programs, and applications.”, the data in the convolutional neural network is stored in memory.”)

Regarding claims 4 and 18, Lin, as modified by Feng, discloses the claim invention, Lin further discloses the deep learning network is trained to process one or more of medical images or industrial images. (Paragraph 2: “generating features from images based on robust feature-learning that spans multiple training datasets and multiple tasks.”)

Regarding claims 5 and 19, Lin, as modified by Feng, discloses the claim invention, Lin further discloses the first set of parameters are generated by training the deep learning network to perform the first set of tasks using the first training dataset. (Fig.2 and Paragraph 46: “The convolutional neural network 212 is trained based on multiple training datasets 214 and respective training tasks. Accordingly, parameters of the convolutional neural network 212 are updated.”, and Paragraph 41: “As illustrated in FIG. 1, the feature generator and image processor 112 is trained using multiple image training datasets 114. Each training dataset includes training data labeled for a particular training task.”)

Regarding claims 6 and 20, Lin, as modified by Feng, discloses the claim invention, Lin further discloses the second set of parameters enables the deep learning network to perform the tasks from the first task list without degradation.( Fig.9, update parameter of convolution neural network 906 and additional data set 908 ; Paragraph 88: “At operation 908, the computer system determines whether additional training datasets exist or not. If so, operation 910 is followed, where the computer system selects the next training dataset “j+1.” The computer system then accesses the next training dataset “j+1,” thereby iteratively performing operations 902-908. Continuing with the previous example, the computer system has already trained the convolutional network using first training dataset. Accordingly, the computer system selects the second training dataset and continues the training.” and Back ground-Paragraph 8: “using the convolutional neural network with features for other classifications (e.g., for age-based classification) may provide less accurate results. The quality of service can similarly degrade for the other classifications.”, the reference used to solve the problem of degrade of classifications across multiple task )

Regarding claim 7, Lin, as modified by Feng, discloses the claim invention, Lin further discloses  the steps of the method are performed on a learning unit associated with the deep learning network and implemented using one or more processor units and at least one memory unit of the learning unit. (Paragraph 39: “A feature generator and image processor 112 is an example of such modules.” and Paragraph 91: “the memory 1004 includes an operating system, programs, and applications. The processor 1002 is configured to execute the stored instructions and includes, for example, a logical processing unit, a microprocessor, a digital signal processor, and other processors.”)

Regarding claims 8 and 13, Lin, as modified by Feng, discloses the claim invention, Lin further discloses the learning unit comprises a data set generator configured to receive at least the first set of parameters, the first feature set, and the second training dataset and to generate an intermediate feature set based on the first feature extractor and the second training dataset.( Fig.9 ;  Paragraph 86: “In particular, at this operation, the computer system inputs the accessed training dataset “j” to the convolutional network. The loss function “j” corresponds to the training dataset “j.” The loss function “j” is minimized by optimizing parameters of the output layer given the training first loss function. The first training loss is minimized by optimizing the parameters given the training samples from the first training dataset.” and  “Paragraph 88: “At operation 908, the computer system determines whether additional training datasets exist or not. If so, operation 910 is followed, where the computer system selects the next training dataset “j+1.” The computer system then accesses the next training dataset “j+1,” thereby iteratively performing operations 902-908. Continuing with the previous example, the computer system has already trained the convolutional network using first training dataset. Accordingly, the computer system selects the second training dataset and continues the training.”

Regarding claims 9 and 14, Lin, as modified by Feng, discloses the claim invention, Lin further discloses the learning unit comprises a feature transformer unit configured to train a feature transformer based at least on the second training dataset. (Paragraph 57: “FIG. 5 illustrates another example of a convolutional neural network 500 that is trained across multiple training datasets and multiple training tasks.” and Paragraph 59: “the transformation layer 522 implements a feature embedding function to generate (e.g., learn) the training feature sets 522(1), 522(2), . . . , 522(K). For instance, during the training of the convolutional neural network 500, the parameters “θ.sub.I.sub.i” of the transformation layer 522 also updated through a backpropagation algorithm.”)

Regarding claims 10 and 15, Lin, as modified by Feng, discloses the claim invention, Lin further discloses  the feature transformer is trained by minimizing a model loss cost function. (Paragraph 86: “In particular, at this operation, the computer system inputs the accessed training dataset “j” to the convolutional network. The loss function “j” corresponds to the training dataset “j.” The loss function “j” is minimized by optimizing parameters of the output layer given the training first loss function. The first training loss is minimized by optimizing the parameters given the training samples from the first training dataset.”)

Regarding claims 11 and 16, Lin, as modified by Feng, discloses the claim invention, Lin further discloses  the learning unit comprises a deep learning network parameter generator configured to generate the second set of parameters based at least on a feature transformer. ( Paragraph 58: “or instance, the training dataset 520(1) can include image data for training images of a certain size, resolution, or file format. In comparison, the training dataset 520(2) can include image data for training images of a different size, resolution, or file format. On the other hand, the training dataset 520(K) can include non-image data, such as text data or audio data.”) and Paragraph 59: “the transformation layer 522 implements a feature embedding function to generate (e.g., learn) the training feature sets 522(1), 522(2), . . . , 522(K). For instance, during the training of the convolutional neural network 500, the parameters “θ.sub.I.sub.i” of the transformation layer 522 also updated through a backpropagation algorithm.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KULKARNI et al (U.S. 20160140425 A1), “METHOD AND APPARATUS FOR IMAGE CLASSIFICATION WITH JOINT FEATURE ADAPTATION AND CLASSIFIER LEARNING”, teaches about a technique for improving the performance of image classification systems when applied to any of the known methods such as DCNN, FV, BoW, among others, by learning an adaptation architecture on top of the input features jointly with linear classifiers.
Holtham (U.S. 20180247193 A1), “NEURAL NETWORK TRAINING USING COMPRESSED INPUTS.”, teaches about  systems and methods for improving the operation of computer-implemented neural networks. Some aspects relate to training a neural network using a compressed representation of the inputs either through efficient discretization of the inputs, or choice of compression.
Sharma et al (U.S. 20170032222 A1), “CROSS-TRAINED CONVOLUTIONAL NEURAL NETWORKS USING MULTIMODAL IMAGES”, teaches about a device for training a convolutional neural network (CNN) that is pre-trained using a set of color images. The device comprises an input module and a cross-trained CNN module. The input module receives a training dataset including a plurality of multidimensional images, each of the multidimensional images including a color image and a depth image.
Hu et al (U.S. 20180276560 A1), “REVIEW MACHINE LEARNING SYSTEM”, teaches about there is provided a method comprising receiving first data, generating a plurality of first features based on the first data, and identifying a first set of labels for the first data. A first model is trained using the first features and the first set of labels. The first model is reviewed to generate a second model, by receiving a second set of labels for the first data, and reusing the first features with the second set of labels in connection with training the second model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665             

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665